     Case: 3:19-cv-00261-NBB-JMV Doc #: 27 Filed: 09/30/20 1 of 1 PageID #: 88




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

ERIC McINTIRE                                                                  PLAINTIFF

V.                                            CIVIL ACTION NO. 3:19-cv-261-NBB-JMV

HAMILTON BEACH                                                            DEFENDANT


                                          ORDER

      In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the defendant’s motion to dismiss is GRANTED, and this case is

DISMISSED with prejudice and closed.

      This 30th day of September, 2020.



                                          /s/ Neal Biggers
                                          NEAL B. BIGGERS, JR.
                                          UNITED STATES DISTRICT JUDGE
